DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claim languages filed on 8/8/22 have been carefully considered and made of record.  Claims 1-4, 9-25 are now pending of record.   Further, only claims 9-14 directed to elected invention I, the rest claims 15-25 are subject of restriction as follows

Election/Restrictions
Newly added claims 10-25 have been fully considered and made of record.  However, upon further consideration only claims 10-13 directed to the elected group I, the rest claims 14-25 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Inventions as originally filed claims 1-4 and newly claims 15-25 are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of “a base film having a plurality of first areas and a second area surrounding each of the plurality of first areas; a plurality of release layers provided on an associated one of the plurality of first areas; and an adhesive layer provided on the second area” of the newly added  claims 15, 21, respectively).  The subcombination has separate utility such as wherein ”the  release layer is exposed on each of the through holes, and wherein the release layer has lower adhesive force than the base film.    Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 15-25 are held to be nonelected for reasons provided above and are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Further, only claims 10-14 readable on the elected Group I invention.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s)1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gutentag in view of Bird .   This rejection is set forth from the previous Action under heading 103.
Further, regarding the newly added limitation” wherein the release layer has lower adhesive force to the electronic component than that of the base film to the electronic component” do not further limit the claimed structure since it is directed to a material property.     Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made utilize the release layer having the above configuration including the force of adhesive, since the adhesion force/properties are selected based on design considerations and tradeoffs between cost, mechanical properties, and dielectric properties.
As applied to claims 2-3 refers to Figs 1, 3-4 of the Bird for the teachings of where the adhesive layer 119 can be in other areas of the base 11.
As applied to claim 4, refer to Figs. 1-2 of the Bird reference
Limitations of claims 10-13 are also met by the modified Gutentag similar to that as discussed above.
The subject-matter of claim 14 directed to the base film configuration areas is therefore not inventive when departing from the modified Gutentag of and common general knowledge without exercising any inventive skills.

Response to Arguments
Applicant’s arguments with respect to rejected claim(s) 1-4 and new claims 9-14 have been considered but are moot because the new ground of rejection.  See new prior art rejection set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt